      Case 4:21-cv-02222 Document 1 Filed on 07/09/21 in TXSD Page 1 of 6




                                        IN THE
                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

 AYANA MACK

        Plaintiff,
                                                                          CA No.:
 v.

 HOPE MEDIA GROUP                                                  JURY DEMANDED

        Defendant.


                           PLAINTIFF’S ORIGINAL COMPLAINT

TO THE HONORABLE COURT:

       Plaintiff Ayana Mack complains of Defendant Hope Media Group and for cause of action

would show the Court as follows:

                                        INTRODUCTION

1.     Plaintiff demands a jury trial in this case as to any and all issues triable to a jury.

2.     Plaintiff files this action against Defendant for its race discrimination violation under 42

       U.S.C. § 1981.

                                             PARTIES

3.     Plaintiff Ayana Mack is an individual who resides in Humble, Texas.

4.     Defendant Hope Media Group or “Defendant” is a corporation registered to do business in

       Texas. Defendant can be served by serving its registered agent, Cogency Global, Inc. 1601

       Elm Street Suite 4360 Dallas, Texas 75201.
      Case 4:21-cv-02222 Document 1 Filed on 07/09/21 in TXSD Page 2 of 6




                                                VENUE

5.    Venue is appropriate in the United States District Court for the Southern District of Texas,

      Houston Division because the events or omissions giving rise to the matter in controversy

      occurred in this district and because Defendant has substantial contacts within this district.

      Venue is proper in this Court under 28 U.S.C. § 1391.

                                           JUSRISDICION

6.    The Court has subject matter jurisdiction over this case based on federal question

      jurisdiction, under 28 U.S.C. §1331 and 42 U.S.C. § 1981.

7.    The unlawful employment practices were committed within the jurisdiction of this Court.

                                    CONDITIONS PRECEDENT

8.    No administrative exhaustion or other conditions precedents are required prior to the filing

      of claims under 42 U.S.C. § 1981.

                                                FACTS

9.    Ayana Mack, an African American female, is a well-known on-air personality, voice talent,

      public speaker with an extensive resume and career.

10.   At the time of her termination, Ms. Mack was the Ngen Morning Show Host an assumed

      name under Hope Media Group. Defendant had employed her for three years. Defendant

      had initially hired Ms. Mack to do the evenings, then asked her to do afternoons, promoted

      to days and ultimately made Assistant Program Director (“APD”) as discussed (see below.

11.   After Defendant’s Program Director left, Defendant asked Ms. Mack to take over the

      Acting or Assistant Program Director in addition to her morning show. Ms. Mack took on

      the extra duties with the go-getter attitude she always exhibited. She did well at the job.




                                                2
      Case 4:21-cv-02222 Document 1 Filed on 07/09/21 in TXSD Page 3 of 6




12.   Defendant, instead of offering or even posting the Program Director job simply gave it to

      Chris Chicago, a non-African American male. Plaintiff expressed her disappointment to

      Station Manager Brian Meza, after learning that the station gave Mr. Chicago the

      promotion. Defendant admitted that Plaintiff was doing a great job. Plaintiff and Mr. Meza

      discussed that Plaintiff was training Mr. Chicago to run the board and do his show live. He

      was too nervous and recorded his show. Because Mr. Chicago refused to do a live show

      (which he was hired to do) he station had to purchase and Extra Vox Pro Machine for him

      while Plaintiff was APD and Mr. Chicago was the talent.

13.   Since Defendant had been made aware of Mr. Chicago’s lack of experience compared to

      Plaintiff’s she was very disappointed that they promoted him over her as she was

      significantly more qualified.

14.   Plaintiff had a previous conversation with Brian Meza wherein she told him she wanted to

      attend CMB for more training since she was APD and wanted to meet more people in the

      Christian industry. Mr. Meza told Plaintiff that she didn’t want to go there because it is

      “just a bunch of white guys.” He failed to give her the opportunity to attend.

15.   Not only Defendant unfairly and discriminatorily overlook Plaintiff for the Program

      Director position but retaliated and put her job in jeopardy after she made her opposition

      clear.

16.   In fact, Plaintiff put those discriminatory opposition concerns in writing in March 2017.

17.   Defendant did exactly that in October 2018 by putting Plaintiff on probation and ultimately

      firing her. Defendant’s reason were false and not legitimate business reasons. In fact,

      Defendant only fired Plaintiff after she reported that Chris Chicago was engaging in

      “Payola” or pay for play radio airtime.



                                                3
      Case 4:21-cv-02222 Document 1 Filed on 07/09/21 in TXSD Page 4 of 6




18.   While Defendant fired Plaintiff, it did not fire Mr. Chicago, the non-African American for

      his criminal Payola actions.

19.   Defendant discriminated and retaliated against Plaintiff in violation 42 U.S.C. § 1981.

                                     CAUSE OF ACTION

                                       I.
                RACE DISCRIMINATION & RETALIATION 42 U.S.C. § 1981.

20.   Plaintiff hereby incorporates and realleges each and every paragraph of the facts.

21.   Defendant has discriminated against Plaintiff in the terms and conditions of Plaintiff’s

      employment because of Plaintiff’s race. Plaintiff was subjected to discriminatory treatment

      that resulted in her unlawful termination on the basis of her race, in violation of 42 U.S.C.

      § 1981.

22.   Defendant’s conduct has been intentional, deliberate, willful, malicious, reckless, and/or

      conducted in callous disregard of the rights of Plaintiff – entitling Plaintiff to punitive

      damages.

23.   As a result of Defendant’s conduct, Plaintiff has suffered and continues to suffer harm,

      including but not limited to: lost employment opportunities, lost wages, lost back pay and

      front pay, lost benefits, and attorneys’ fees and costs. Plaintiff is entitled to recover such

      monetary and other damages, punitive damages, interest, and attorneys’ fees and costs from

      Defendant under 42 U.S.C. § 1981.

24.   As a further result of Defendant’s unlawful conduct, Plaintiff has suffered and continues

      to suffer impairment to her name and reputation, humiliation, embarrassment, emotional

      distress, and mental anguish. Plaintiff is entitled to recover damages for such injuries form

      the Defendant under 42 U.S.C. § 1981.




                                                4
      Case 4:21-cv-02222 Document 1 Filed on 07/09/21 in TXSD Page 5 of 6




                                            DAMAGES

25.    As a direct and proximate result of the aforementioned acts, Plaintiff has suffered loss of

       wages, both in the past, present, and future, as well as compensatory damages, including

       but not limited to emotional distress.

                                       ATTORNEY’S FEES

26.    Defendant’s action and conduct as described herein and the resulting damage and loss to

       Plaintiff has necessitated Plaintiff retaining the services of ROSENBERG &

       ASSOCIATES, 3518 Travis Street, suite 200, Houston, Texas 77002 in initiating this

       proceeding. Plaintiff seeks recovery of reasonable and necessary attorney’s fees. An

       award of reasonable and necessary attorney’s fees to Plaintiff would be equitable and just

       and therefore authorized by 42 U.S.C. § 1981.

                                         JURY DEMAND

27.    Plaintiff hereby re-states her request for a jury trial.

                                              PRAYER

       WHEREFORE, Plaintiff requests that Defendant be cited to appear and answer herein, and

then on final hearing, Plaintiff have judgment as follows:

           a. Judgment against Defendant, for actual damages sustained by Plaintiff as alleged

               herein;

           b. Judgment against Defendant, for back pay lost by Plaintiff as alleged herein;

           c. Judgment against Defendant, for front pay by Plaintiff as alleged herein;

           d. Grant Plaintiff general damages for the damage to Plaintiff’s reputation;

           e. Pre-judgment interest at the highest legal rate;

           f. Post-judgment interest at the highest legal rate until paid;



                                                   5
Case 4:21-cv-02222 Document 1 Filed on 07/09/21 in TXSD Page 6 of 6




   g. Compensatory damages;

   h. Attorney’s fees;

   i. All costs of court expended herein;

   j. Such other and further relief, at law or in equity, general or special to which Plaintiff

      may show Plaintiff justly entitled.




                                                      Respectfully submitted,

                                                      /s/ Gregg M. Rosenberg
                                                      Gregg M. Rosenberg
                                                      Attorney-in-Charge for Plaintiff
                                                      USDC SD/TX No. 7325
                                                      Texas State Bar ID 17268750
                                                      Gregg@rosenberglaw.com
                                                      Nazanin Salehi
                                                      USDC SD/TX No. 3384749
                                                      Texas State Bar ID 24103913
                                                      ROSENBERG & ASSOCIATES
                                                      3518 Travis Street, Suite 200
                                                      Houston, Texas 77002
                                                      (713) 960-8300
                                                      (713) 621-6670 (Facsimile)




                                          6
